OPINION — AG — **** COUNTY HOSPITAL EMPLOYEES — MEMBERS — RETIREMENT SYSTEM **** EMPLOYEES OF MISSION HILL MEMORIAL HOSPITAL ARE "EMPLOYEES" AS THAT TERM IS USED IN 74 Ohio St. 1968 Supp., 902 [74-902](15), BECAUSE THEY ARE EMPLOYEES OF POTTAWATOMIE COUNTY. THE EMPLOYEES OF A COUNTY HOSPITAL OPERATED AND MAINTAINED THROUGH A BOARD OF CONTROL ARE EMPLOYEES OF THE COUNTY AND IF THE COUNTY IS A PARTICIPATING EMPLOYER IN THE SYSTEM, THESE EMPLOYEES SHOULD BE ENROLLED IN THE PUBLIC EMPLOYEES RETIREMENT SYSTEM PROVIDED THEY MEET ALL OTHER REQUIREMENTS FOR ENROLLMENT. CITE: 19 Ohio St. 1961 781 [19-781], 19 Ohio St. 1967 Supp., 790.1 [19-790.1](C)(2) PRUDENCE LITTLE